   Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 1 of 19 PageID: 1059




                                        Laje  /Jo· 13- c.v-~boiJ-1<..&K ___~--~
                                        n
                                      C ri1 AJJ ; 1..~r1 - c t - 1-J _r; .q - ~ ~ >:. ~~~
                                       L"'lo -H,:n 6 0 ( b) ( {)




~~5k-/ D.D-
  .A ~ u., .s.
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 2 of 19 PageID: 1060
           JN THE UNITED STflTES DIST~I~T rOURT FDH THE

                     DISTRICT OF N~W JE~SEY

Dritan Duka                       [
                                  [
      Movant                      [
                                  [
V                                 [   Case No:   13-cv-3604-RRK
                                  [
United States of America          [   Crim No:   07-cr-459-RBK
                                  [
      Respondent                  [
                                  [

                  MOTION FO:R RElIEF FROM JUDGMENT (Doc 59)

                   PURSUANT TO FED.R.CIV.P. 60(b)(6)


      Comes now the Movant, Dritan Duka, and, he Moves This Court to

grant him Relief From the Judgment in this case (Doc 59) Pursuant To

Fed.R.Civ.P. 60(b)(6).      In support, Duka states as follows:


Summary


1)   Malice aforethought is a necessary element of the crime of conspir-

     acy to commit murder in violation of 18 USC §1117.          But, at trial

     in this matter,    the Court not only failed to instruct the jury as

     to malice aforethought, but, it affirmatively instructed the jury

     that the jury did not have to find malice aforethought.          Doc 351

     p 6316.   As Duka thus currently stands convicted of conspiracy to

     commit involuntary manslaughter, a non-existant offense, Duka is

     actually innocent, and, both trial counsel, and, post-conviction

     counsel, rendered ineffective assistance, making relief pursuant

     to Fed.R.Civ.P. 60(b)(6) appropriate.       Cox v Horn 757 F 3d 113 (3rd

     Cir 2014).


Procedural Background


2)   On May 7, 2007, Dritan Duka, his brothers (collectively, "the Dukas"),

     Serder Tartar, and, Mohammed Shnewer, were arrested, and, charged


                                   -1-
    Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 3 of 19 PageID: 1061
               IN THE UNITED STATES DIST~ICT rouar FOR THE

                       DISTRICT OF NEW JERSEY
Dritan Duka

        Movant
                                                             t°''···    RECEIVED . '
                                                    I
                                                    ,,
V                                        Case No:,,~     13-cv-36cfif-imo                      2019
United States of America                 Crim No:        0 7-cr-.«rf5J~R BK
                                                         I             WP, .. I· 1,1,~owi,:~-:-:----M
                                                                                 ,.,., • · '""" --~ 8 Cl.ERK
        Respondent


                    MOTION FOR RElIEF FROM JUDGMENT (Doc 59)

                     PURSUANT TO FED.R.CIV.P. 60(b)(6)


        Comes now the Movant, Dritan Duka, and, he Moves This Court to

grant him Relief From the Judgment in this case (Doc 59) Pursuant To

Fed.R.Civ.P. 60(b)(6).         In support, Duka states as follows:


Summary


1)     Malice aforethought is a necessary element of the crime of conspir-

       acy to commit murder in violation of 18 USC §1117.                                But, at trial

       in this matter, the Court not only failed to instruct the jury as

       to malice aforethought, but, it affirmatively instructed the jury

       that the jury did not have to find malice aforethought.                                        Doc 351

       p 6316.    As Duka thus currently stands convicted of conspiracy to

       commit involuntary manslaughter, a non-existant offense, Duka is

       actually innocent, and, both trial counsel, and, post-conviction

       counsel, rendered ineffective assistance, making relief pursuant

       to Fed.R.Civ.P. 60(b)(6) appropriate.             Cox v Horn 757 F 3d 113 (3rd

       Cir 2014).


Procedural Background


2)     On May 7, 2007, Dritan Duka, his brothers (collectively, "the Dukas"),

       Serder Tartar, and, Mohammed Shnewer, were arrested, and, charged


                                       -1-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 4 of 19 PageID: 1062

     in this matter by complaint.         D NJ 07-cr-459 Doc 1.


3)   Duka's trial counsel, Michael Huff, was appointerl May 9, 2007.          D NJ

     07-cr-459 Doc 8.


4)   On June 5, 2007, Duka was indicted in this matter on charges of:

     a)   Count One:     Conspiracy To Murder Members Of The United States

          Military in violation of 18 USC §1117;

     b)   Count Two:     Attempt To Murder Members Of The United States Mil-

          itary in violation of 18 USC §1114;

     c)   Count Three:     Possession of Firearms in Furtherance of a Crime

          of Violence in violation of 18 USC §924(c)(l)(A), and, (B)(ii);

     d)   Count Five:     Possession of Machineguns in violation of 18 USC

          §922(a); and,

     e)   Counts Six and Seven:        Possession of Firearms by an Illegal

          Alien in violation of 18 USC §922(g)(S);

     D NJ 07-cr-459 Doc 18.


5)   As regards Count One; the indictment failed to charge malice afore-

     thought, charging only that Duka entered the conspiracy "knowingly,

     and, willfully".      D NJ 07-cr~459 Doc 18 p 1-12.


6)   Trial in this matter was October 6, 2008, to December 22, 2008.          D

     NJ 07-cr-459.      Doc 248-371.


7)   On December 12, 2008, without objection by Duka's trial counsel,

     the Court gave the jury the following erroneous instruction as to

     Count One:

      "The government is not required to prove these elements in this

      case, but, the government is required to prove that each of the

      defendants entered into an agreement to commit the crime



                                 -2-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 5 of 19 PageID: 1063
          "T\vo, the defenc'lant did so with malice aforPthought, and, not ir.
          the heai: of passion."

     D Nj 07-cr-459 Doc 351 p 6316.


8)   On April 28, 2009, despite an indictment which failed to charge a

     necessary element, and, despite the erroneous jury instruction of

     para 7, supra, Duka was sentenced to life imprisonment for Conspir-

     acy To Murder Members Of The United States Military;          he was acquit-

     ted of attempting the same, where a proper mens rea instruction was

     given.     Doc 369.


9)   On appeal, counsel failed to raise the issue of Duka's actual in-

     nocence, the improper indictment, or, the improper jury instruction;

     Duka's conviction on Count One was upheld February 13, 2012.                 United

     States v Duka 671 F 3d 329 (3rd Cir 2012).


10) Duka, represented by his first post-conviction counsel, Robert J

     Boyle, brought the instant Motion to Vacate, Correct, or, Set Aside,

     Sentence Pursuant To 28 USC §2255 on February 25, 2014, claiming

     that trial counsel was ineffective for:

     a)    denying Duka his right to testify;

     b)     failing to request a jury instruction on    us   Const Amend I.
                                                                              '
     c)     failing to object to the pseudo-expert testimony of Evan Kohlmann;

     d)     failing to move for a voir dire after a jury reaction;

     e)     failing to request a hearing on a missing recorclc£ng;

     f)     failing to introduce a video recording; and,
     g)     failing to correctly argue in favor of the admissibility of a

            conversation that mitigated intent to join the conspiracy.

     Doc 1.


11) On June 13, 2013, Duka received new post-conviction counsel, Chad

     Edgar, and, Dawn Cardi, of Cardi & Edgar, llP.


                                   -3-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 6 of 19 PageID: 1064
12)   On May 27, 201~, this Court entered judgme' denying tb.2 instant
      28 USC §2255 motion.       Doc 58-59;     Duka
      lEXIS 7057 (D NJ 2016).

                                                           .AT e; JU ___·--~---~--~,--- M
13)   On June 27, 2016, Duka moved for relief fr'@!l1' sai~t'lUJlfd'grlik'.I'it,.rURrOrder
                                                           z~~   J\    " _:;7
                                                                                         d'
      to bring a new claim pur~uant to Johnson v United Stat~~ 545 US 1108

      (2015);    this was denied October 21, 2016.               Duka v United States

      2016 US Dist lEXIS 148129 (D NJ 2016).

14)   At no time did post-conviction counsel raise the issue of trial

      counsel's ineffectiveness in failing to move to dismiss the indict-
      ment pursuant to Fed.R.Crim.P. 12(b)(3)(B)(v), and/or, failing to
      object to the erroneous jury instruction.

15)   Being actually innocent, and, convicted of a non-existant offense,
      Duka now moves for relief from the post-conviction judgment (Doc 59)

      and, asks this Court to re-open this proceeding to consider his
      actual innocence, and, trial counsel's errors in failing to move
      to dismiss the indictment, and, failing to object to the erroneous

      jury instruction.


Factual Background

16)   All citatjons in this section are to the record in D NJ 07-cr-459.

17)   In January 2006, the Dukas, Shnewer, and, six other persons, went
      shooting in the Poconos, filming themselves with an 8 mm camera;

      when the film of this vacation was given to Circuit City to develop,
      Circuit City turned it over to the police, who turned it over to

      the FBI.    Doc 274 p 1792-1795, 1833-1842, 1876, 1881-1882.


18)   The videotape of para 17, supra, initiated the FBI investigation



                                   -4-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 7 of 19 PageID: 1065
      of this matter;     the conspiracy to murder in violation of 18 USC

      §1117 was proven at trial primarily through conversacions recorded

      by two FBI confidential human sources:       Mahmoud Omar, and, Besnik

      Bakali.


Mahmoud Omar


19)   Mahmoud Omar is an FBI CHS with a business cutting up stolen cars

       for parts;     he is also a career conman who continued to commit

       fraud,   and, use marijuana, throughout this investigation) and,

       these proceedings.     Doc 281 p 2354-2389, 2425-2462, 2508-2520, 2523-

       2541, 2551-2576;     Doc 284 p 2647, 2721-2722;     Doc 296 p 2945-2979,

       2996-3001, 3005-3007, 3013, 3019-3039, 3107-3110, 3120-3121, 3135-
       3152, 3214-3215;     Doc 303 p 3487-3491;    Doc 308 p 3899.


20)    The FBI had instructed Omar to target religious Muslims.          Doc 284

      p 2763.


21)    Omar turned Shnewer in to the FBI for being ''tight with the relig-

       ion" in March 2006.     Doc 281 p 2389-2397, 2462-2468;       Doc 296

       p 2980-2984.


22)    The FBI instructed Omar to develop his relationship with Shnewer,

       and, the Dukas.     Doc 284 p 2659;    Doc 313 p 4060-4063.


23)    Omar accompanied Shnewer to the "surveillance" of several military

       facilities in August 2006.       Doc 317 p 4429-4512.


24)    During the course of their relationship, Omar repeatedly found

       Shnewer to be lying.     Doc 281 p 2584-2585, 2588-2596,      2608, 2668;

       Doc 304 p 3648;     Doc 312 p 3914-3916.


25)    Shnewer has a reputation as the "dog that barks [but] doesn't



                                  -5-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 8 of 19 PageID: 1066
     bite", and, for being immature.        Doc 3Q.i'.J. p 36 1"0-36l3, 36~9;     Doc -~l.2

     p 4293-4294.


26) Shnewer was the sole source of the allegation that he was conspiring
     with the Dukas to attacl-<: military facilities ("the plot").               Doc 281

     p 2580;      Doc 284 p 2659, 2665, 2694, 2751;       Doc   295 p 2889-2890;

     Doc 298 p 3176, 3179;      Doc 304 p 3548;     Doc 313 p 4064-4095, 4162-

     4166;     Doc 314 4224, 4231, 4271-4273, 4323-4324, 4350-4351.


27) Shnewer's allegations had credibility problems:

     a)   his accounts of the plot were inconsistent.           Doc 304 p 3569-

          3661;
     b)   he equivocated on the Dukas' actual involvement in the plot.

          Doc 298 p 3208-3211, 3221-3131;        Doc 303 p 3432-3450.

     c)   on at least three occassions, he explicitly stated that the

          Dukas were not knowledgeable about the plot.           Doc 303 p 3445-

          3449;     Doc 304 p 3535-3536;    Doc 312 p 3896-3899.

     d)   when Omar tried to confirm the Dukas' knowledge of the plot,

          they did not know what he was talking about.           Doc 284 p 2654-

          2659, 2731, 2736-2738, 2743-2747;        Doc 298 p 3090-3098, 3223;

          Doc 303 p 3463, 3477-3482;       Doc 304 p 3533-3535, 3561-3564, 3637-

          3639;     Doc 312 p 3900-3902;    Doc 313 p Lf065-4068, 4088-4091;

          Doc 314 p 4300;

     e)   Omar came to believe that Duka, and, others, were not knowledge-

          able of the plot.     Doc 284 p 2691-2692, 2749;         Doc 312 p 3914-

          3916;     Doc 313 p 4067, 4097-4098, 4114, 4157;         Doc 314 p 4349-

          4350, 4368-4370.

     f)   after the Dukas' arrest, omar told his friend Abraham Torky that

          the charged conspiracy was fake.        Doc 313 p 4115-4116;

     g)   the FBI itself ~id not believe Shnewer's allegations.                 Doc 284

          p 2749.

                                  -6-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 9 of 19 PageID: 1067
 28) Omar's conduct also had problems;

       a)   Omar lied to the FBI to implicate Duka,       - -- .J
                                                          C   LlU 1




            281 p 2596-2599;    Doc 304 p 3528-3530;

       b)   Omar repeatedly "pushed" Shnew·er into talking violence, and,

            advancing the plot.     Doc 296 p 2994, 3013-3014;            Doc 298 p

            3166-3175, 3191-3199;       Doc 303 p 3465-3466, 3493-3498;          Doc 304

            p 3531-3553, 3549-3551, 3569;       Doc 312 p 3918-3931.


 29)   Shnewer would not arrange meetings between the Dukas; and, Omar,

       and, became distant as Omar became more demanding. Doc 281 p 2500-

       2501, 2503-2506;     Doc 284 p 2665-2667, 2716-2717, 2734, 2736-2742,

       2746, 2750;    Doc 303 p 3450-3462, 3468-3474, 3482-3486;              Doc 304

       p 3517-3526, 3536-3540, 3627-3629, 3639-3641;                Doc 312 p 3939-3940;

       Doc 313 p 4029-4031.


 30)   Ultimately, Omar did end up supplying the guns in this case.                   Doc

       274 p 1804-1830, 1847-1852, 1856-1867;         Doc 281 p 2581-2582.


 Resnick Bakali


 31)   After killing a man in an Albanian blood feud, Besnick Bakali

       entered the United State~ to avojd a one year pri~on sentence in

       Albania.     Doc 328 p 5076-50g4;     Doc 330 p 5214-5219;          Doc 333 p

       5411-5421.


 32)   Bakali was recruited by the FBI out of an immigration prison, and,

       offered legal status in the United States, along with his family,

       and, a pardon in Albania, in exchange for cooperating against the

       Dukas.     Doc 327 p 4833-4834;     Doc 328 p 5088-5089;          Doc 333 p 5395-

       5398;    Doc 342 p 5701-5703.


 33)   Bakali initially approached the Dukas July 7, 2007, in a coffee
       shop, and, then developed a close social relationship with them.


                                  -7-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 10 of 19 PageID: 1068
       Doc 327 p 4836-4840, 4848-4849) 4906-4945;        Doc 328 p 4995-5025,

      5030-5049, 5202-5214;     Doc 333 p 5423-5427,   5435-5454, 5472-5475,

      5479-5482, 5488-5490, 5497-5513;       Doc 342 p 5558-5571, 5704-5713.


  34) Bakali discussed obtaining guns with Duka, as well as jihad, and,

      fighting Americans overseas.       Doc 327 p 4857-4863, 4869-4871, 4875,

      4879-4885, 4906-4945;     Doc 328 p 4995-5025, 5030-5049, 5054-5109;

      Doc 330 p 5129-5152, 5163-5166, 5169-5199.


  35) Bakali never heard of a specific plan to attack Fort Dix, or, any

      other target, and, was told that there was no terror plot.         Doc 330

      p 5240-5255;    Doc 333 p 5290, 5297-5308, 5316-5317, 5392-5393, 5405-

      5410;   Doc 342 p 5647-5648, 5696-5699, 5713-5716.


  36) Bakali repeatedly tried to manipulate, and, push, the Dukas into

      violent talk, including on March 10, 2007.       Doc 333 p 5318-5320,

      5331-5332, 5337-5341, 5364-5366, 5374-5376, 5391-5393,5456-5467,

      5482-5484, 5494-5496;     Doc 342 p 5573-5579, 5600-5615, 5625-5636,

      5639-5640, 5664-5671, 5676-5678.


  The Government's Case


  37) The government's theory of the case against Duka was this:

      a)   Shnewer truthfully told Omar in August 2006 of a plot to attack

           military facilities involving Duka.      Doc 314 p 4223-4244, 4323-

           4325.   Doc 356 p 6413;

      b)   the Dukas sought to obtain a fatwa to sanction the plot.        Doc

           284 p 2649, 2750.    Doc 304 p 3564-3568, 3608-3609.     Doc 313

           p 4014-4015, 4038-4039.      Doc 313 p 4157-4158.   Doc 314 p 4245-

           4246, 4336-4339, 4354-4363.      Doc 333 p 5300, 5326, 5385-5389.

           Doc 342 p 5764-5765.      Doc 356 p 6407-6408, 6425;

      c)   Duka discussed jihad with Rakali.      Doc 327 p 4906-4945.    Doc 328


                                  -8-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 11 of 19 PageID: 1069
        p 4995-5025.   Doc 342 p 5664, 5744-5746,      Doc 356 6439-6446;

       d)   Duka viewed paintball es training                      Doc 295 p

            2891,     Doc 303 p 3495.     Doc 304 p 3649-3650, 3665-3672.        Doc
            313 p 4159, 4262-4263, 4340-4343.        Doc 327 4908.     Doc 330

            p 5142-5143, 5191-5199.        Doc 333 p 5300, 5326, 5385-5389.

            Doc 343 p 5764-5765.        Doc 356 p 6366, 6377-6380, 6405-6406,

            6451;

       e)   the February 2007 Poconos trip was training for jihad.             Doc 289

            p 3189.     Doc 304 p 3585-3589, 3615, 3654-3656, 3662-3663.           Doc

            312 p 3949.     Doc 313 p 4100-4102.     Doc 327 p 4851-4852, 4906-

            4945.     Doc 328 p 4995-5025, 5030-5049, 5054-5109.        Doc 330 p
            5202-5214, 5227.     Doc 342 p 5691-5696.        Doc 356 p 6368, 6378,

            6442;

       f)   in February 2007, Duka told Bakali that something would happen
            in three to four months.        Doc 328 p 5004;

       g)   the Anwar al-Awaki DCD "Constants of Jihad" constituted the

            needed fatwa.     Doc 328 p 5096-5099.        Doc 330 p 5136-5142, 5148-
            5152, 5163-5166, 5169-5188.        Doc 333 p 5361-5366, 5381.        Doc 342

            p 5650.     Doc 356 p 6365-6366, 6442, 6451-6452;

       h)   on March 10, 2008, Duka committed to attack a military facility

            in six months to a year.        Doc 330 p 5178, 5185-5188.     Doc 333

            p 5366, 5376-5382.     Doc 342 5615-5620, 5649-5652, 5696, 5756-
            5758, 5775-5776.     Doc 356 p 6366, 6376, 6447-6451;
       i)   Duka made comments about informants that showed consciousness

            of guilt.     Doc 330 p 5129-5131.     Doc 356 p 6373-6374, 6410-6411,

            6440; and,

       j)   Duka obtained firearms in furtherance of the conspiracy.              Doc

            295 p 2881-2886.     Doc 298 p 3163-3165.        Doc 312 p 3972.     Doc 313

            p 4006-4011.     Doc 314 p 4226, 4264-4267.        Doc 327 p 4857-4863.
            Doc 330 p 5184-5191.        Doc 333 p 5326.    Doc 356 p 6368, 6388-


                                    -9-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 12 of 19 PageID: 1070
       6390, 6408-6411, 6413-6414, 6449, 6453-6463.


  Grounds For Relief


  38)   Duka brings the following two Grounds for Relief ("GFR"), stating

        that post-conviction counsel was ineffective for failure to raise

        a)   GFR #1:    trial counsel's ineffectiveness in failing to move to

             dismiss the indictment for failure to allege malice aforethought

             pursuant to Fed.R.Crim.P. 12(b)(3)(B)(v); and,

        b)   GFR #2:    trial counsel's ineffectiveness in failing to object

             to the Court's improper jury instruction stating that malice

             aforethought was not an element that had to be proven to find

             a violation of 18 USC §1117.


  Argument


  Jurisdiction


  39)   This Court has jurisdiction over the instant motion pursuant to

        28 USC §2255.    United States v Doe 810 F 3d 132 (3rd Cir 2015)

        (continuing 28 USC §2255 jurisdiciton to consider          a motion pursuant

        to Fed,R.Civ.P. 60(b)(6) raising ineffective assistance of post-

        conviction counsel).


  Standard For 60(b)(6) Relief


  40)   Ineffective assistance of post-conviction counsel in failing to

        raise errors of trial counsel is a procedural defect in a 28 USC

        §2255 proceeding that excuses procedural default, and, is cogniz-

        able pursuant to Fed.R.Civ.P. 60(b)(6).         Cox v Horn 757 F 3d 113

        (3rd Cir 2014) citing Martinez v Ryan 182 l        Ed 2d 272 (2012).


  41)   A post-conviction motion that raises a fundamental miscarriage of
        justice excuses procedural default in not having earlier raised


                                  -10-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 13 of 19 PageID: 1071




         rnO$t    grievous mistake our judicial system can commit'·, and, thus,

         the conviction of an innocent person is a ''complete miscarriage of

         justice,"        Satterfield v DA Phila 872 F 3d 152 (3rd Cir 2017); Davi

         v United States 417 US 333 (1974),


   43)   To claim Martinez relief, a movant must make a threshold showing

         of "extraordinary circumstances", such as actual innocence, "where,

         without such relief, an extreme, and, unexpected, hardship would

         occur."        Cox citing Sawko v Healtheast, Inc 989 F 2d 138 (3rd Cir

         1993) accord Budget Blinds, Inc v White 536 F 3d 244 (3rd Cir 2008).


   44)   After making a threshold showing, three other conditions must be

         met:

         a)      the default was caused by ineffective assistance of post-conv-

                 iction counsel, or, the absence of counsel;

         b)      in the initial review proceedings; and,

         c)      the underlying claim      of trial counsel ineffectiveness is

                 "substantial", meaning "the claim has some merit", analogous to

                 the substantiality requirement for a certificate of appealabil-

                 ity.

         Martinez.


   The Elements Of Conspiracy To Murder In Violation of 18 USC §1117


   45)   18 USC §1111 defines murder as follows:

              "Murder is the unlawful killing of a human being with malice

              aforethought."


   46)   Deliberation, and, pre-meditation, distinguish first degree murder



                                    -11-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 14 of 19 PageID: 1072
       from second degree murder, but, 18 USC §1117 encompasses ccnspi~aci22

       to commit either.     18 USC §1111, §1117.


 47) In 1959, the Supreme Court found that "conspiracy to commit a part-

       icular substantive offense cannot exist without the degree of crim-

       inal intent necessary for the substantive offense itself."              Ingram

       v United States 360 US 672 (1959).


 48)    Applying the principles of Ingram, the Third Circuit has found that

       the elements of conspriacy to commit murder are:

       1) intentionally entering into an agreement;

       2) with the purpose of killing; and,

       3) with malice aforethought.

       United States v Knight 700 F 3d 59 (3rd Cir 2011) (Virgin Islands

       case) citing United States v Reyeros 537 F 3d 220 (3rd Cir 2008).


 49) The Fifth, and, Ninth, Circuits have found that a mens rea of mere

       "willfullness" in joining the conspiracy fails to state an offense

       pursuant to 18 USC §1117.     United States v Harrelson 754 F 2d 1153

       (5th Cir 1985);     United States v Croft 124 F 3d 1109 (9th Cir 1996).


 50) When a person stands convicted of willful killing without malice

       aforethought, they stand convicted of involuntary manslaughter by

       criminal negligence, not murder.      Marlowe v United States 555 US 963

       (2008) (Scalia, dissent).


 GFR lll:   The Indictment Charges Conspiracy to Commit Involuntary Man-

            slaughter, A Non-Existant Offense


 51)    The indictment in this matter charged that Duka "knowingly, and,

        willfully~ conspired to kill another person, without charging malice

        aforethought.    Doc 18 p 1-12.

                                    -12-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 15 of 19 PageID: 1073
 52)   The element of malice aforethought may not be ommirted rrom a murder

       indictment simply because ic is commonly underst00d.           UDiced Scac2s

       v Resendiz-Ponce 549 US 102 (2007) (in dicta).


 53)   As a violation of 18 USC §1117 requires malice aforethought as an

       essential element, the indictment was subject to dismissal pursuant

       to Fed.R.Crim.P 12(b)(3)(B)(v).       Knight; Harrelson; Croft; United

       States v Small 793 F 3d 350 (3rd Cir 2014) citing United States v

       Hedaithy 392 F 3d 580 (3rd Cir 2004).


 54)   Trial counsel's failure to investigate the elements of the offense,

       thereby allowing Duka to be tried, convicted, and, sentenced to

       life imprisonment for a non-existant offense, seems to at least

       arguably meet the prejudice, and, performance, prongs of Strickland

       v Washington 466 US 668 (1984);       see, eg, satterfield, Davis.


 GFR #2:   The Court Instructed The Jury That The Government Did Not Have

           To Prove A Necessary Element


 55)   "In a criminal trial, the [government) must prove every element of

       the offense, and, a jury      instruction violates due process if it

       fails to give effect to that requirement."         Middleton v McNeil 541

       US 433 (2004) citing Sandstrom v Montana 442 US 510 (1979); In Re:

       Winship 397 US 358 (1970).


 56)   A court may not assume the element of malice aforethought.              Mullen-

       ey v Wilbur 421 US 684 (1975).


 57)   Malice aforethought is a necessary element to find a violation of

       18 USC§ 1117.     18 USC §1111;    Knight;    Harrelson;    Croft;      Davis

       v United States 160 US 469 (1895) ("The very essence" of murder is

       "that it be committed ... with malice aforethought.")



                                  -13-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 16 of 19 PageID: 1074
 58)   At trial, this Court specificaliy instructed che JUrJ c~a~ c~e ~cv-
      ernment did not have ta prove malice aforethought to con11ic~ Duke

      of violating 18 USC §1117.     Doc 351 p 6316,


59)   The jury acquitted Duka of Count 2, attempted murder, for which they

      were instructed that malice aforethought was a necessary element.

      Doc 369.


60)   Harmless error analysis applies to the failure of the District

      Court to instruct the jury on a necssary element.        Smith v Horn 120

      F 3d 400 (3rd Cir 1997).


61)   In this case, the Court did not fail to instruct the jury on a nec-

      essary element, but, affirmatively told the jury that the government

      did not have to prove a necessary element.        Doc 351 p 6316.   Thus,

      it is not clear that the harmless error analysis required by Smith

      applies.


62)   However, insofar as a harmless error analysis must be conducted,

      the acquittal returned by the jury on Count Two, where the primary

      difference in the instructions was a proper instruction on mens rea,

      should weigh heavily in the Court's decision as t~ whether, or, not,
      there was a "substantial, and, injurious" effect on the jury verdict.

      Smith.     But, also, as described para 16-37, supra, the government's

      evidence as to Duka's mens rea was hardly so clear that the Court

      can say that a properly instructed jury would have found malice

      aforethought.    Mahmoud Omar's testimony did not meaningfully extend

      beyond the mens rea of Mohammed Shnewer, and, Shnewer's supposed

      co-conspirator statements were so impeached that even the FBI did

      not believe them.     para 19-30, 37(a), supra.     Besnik Bakalai's ev-

      idence was more probative, but, turned upon a hot-headed statement




                                    -14-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 17 of 19 PageID: 1075
     Duka made on March 10, 2007, while exhausted, and, under prnvnrA~~n~_

      Did that one statement subsequently turn into malice aforethought?

      The government's     argument is that the purchase of weapons in May

      2007 showed that it did, but, Duka made a believable argument that

      the weapons were for continued recreational shooting in the Poconos.

      Training, or, not,    that alone is not enough of necessity for the

      Court to conclude that the failure to instruct the jury as to mens

      rea did not have a "substantial, and, injurious" effect on the ver-

      dict.


63) Again, trial counsel's failure to investigate the elements of the

      crime his client was charged with, resulting in his client's wrong-

      ful conviction, and, life sentence, seem to be arguably prejudicial

      deficient performance uncter Strickland.    see, eg, Satterfield,

      Davis.


60(b)(6) Relief Should Be Granted


64)    Dritan Duka has spent 11 1/2 years in prison for the non-existant

       crime of conspiracy to commit involuntary manslaughter.     para 45-

       63, supra.   This constitutes a fundamental miscarriage of justice

       under McQuiggin, Martinez, and, Cox.


65)    Actual innocence excuses Duka's procedural defauts.      McQuiggin,

       Martinez, Cox.    However, if it didn't, Duka has still exercised

       reasonable diligence as his actual innocence, and, the defects in

       the indictment, and, jury instructions, have been missed not only

       by the US Attorney's Office, which devoted substantial resources

       to this case, but, also the Court, and, a small horde of defense

       lawyers representing Duka, and, his co-defendants.     If dozens of

       lawyers did not notice the defect (though a "jailhouse lawyer" with



                                 -15-
Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 18 of 19 PageID: 1076
     experience in murder cases, and, nume~ous ~ins agaiGs~ cce ~Glee~

    States in post-conviction proceedings did),             D~~a could

    said to have not been diligent in discovering it,


66) This motion also raises the substantial claims of ineffective assist-

    ance of trial counsel in conjunction with the ineffective assistance

    of post-conviction counsel in an initial collateral review proceeding,

    meeting the other Cox requirements for Fed.R.Civ.P. 60(b)(6) relief.


Conclusion


67) This Court should grant relief from judgment pursuant to Fed.R.Civ.P.

    60(b)(6) proceeding, reopen the 28 USC              §2255 proceeding, and, con-

    sider Duka's claims of actual innocence, and, ineffective assistance

    of trial counsel in failure to move to dismiss the indictment, and,

    failure to object to the jury instructions, as to Count One.


                                       Resp~ctfully Submitted,

                                         (YJ1"'i~1r1.
                                       Dritan Duka
                                       USP-Marion
                                       PO Rox 1000
                                       Marion, Il 62959

                      CERTIFICATE OF SERVICE


I hereby certify that this Motion For Relief From Judgment was mailed

to the Clerk of the Court, and, the Office of the United States Attorney

for the District of New Jersey, 1st Class Postage Prepaid, this            30th
day of January, 2019.



                                       Dritan Duka




                                -16-
 Case 1:13-cv-03664-RBK Document 72 Filed 02/05/19 Page 19 of 19 PageID: 1077




                                                                                                                      ·~~-:.··-,·~;           ····.···           ···:,:··                  --\.

                                                                                                                                                                                                                     ~                                                                                                                           ~
                                                                                                                      F(fz~''1'1£f1,iii"J·#r1

                                                                                                                                                                                                                                                                                                        e. ·: ·"'.~.: .: .:
                                                                                                                                                            1;e11     TFPf'TU:'!ft                                            . . . .,,                         . . . -.                                   ..... -.                                        -...,


      Dn'+o-..n, DvI/
                                                                                                                                                                                                                                'Y"·.r,                          'Y"J;                                          ....,.j' -~
                                                                                                                             111 11111~                                                                              ~,--·. i . ,· ,:
                                                                                                                                                                                                                     r.



                                                 f-0,.                                                                                                                                     ,_            __. ;                   , ·.                                     j      ::.,        /                  :- •                1 '. · ,- )                                       I
                                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                              :c            ,     ... ,                                                                                                               I


                                                                                                                                                              _. .:::::=--E.: ·<=r?~:....:-·0• ::: ,~- • c::: .: :._ _ ., ·,:·
                   ,-..,,.-                                                                                                                                                            ,       >,~~-"'             """"'"•             '." ·•"'        >,         ,-_,    ./..   .,C,.··•,             .. ,,.               "•'•y•       V       '•                  ,    ·o,·,,'.3


  G,1 ~~:;:- o66 _. -.                                  .           .                                 .
Ut11TU.
  .~L.I                 ,~
                    5..1..,       t<i.5  P~,+~i)~1,Mtkf1onl - - 7016 -1370                                                                  DODD               8'35a.··,,.~:.=:......~·:.-.. 1.;.:..
                                                                                                                                                         9136 ~JPgflcffl:····;::              ·. . • ·.:......j ,.~--. ;_~.·1.:.·.·
                                                                                                                                                                                                      ·~.If·-                  . · -_·=;····. .··.·_.~.--~       -i
                                                                                                                                                                                                                                       .;........ "' , ,,, >:: .,.. •
                                                                                                                                                                                                                                                                               t ··l
                                                                                                                                                                                                                                                       .....,.._-.. ·.:·: . :.:·.···   .:,... ·:=".
                                                                                                                                                                                                                                                                                   .........
                                                                                                                                                                                                                                                                                 ,,...,·':                      •          ' .. " . · ' :


 ( p· c·1 · DO                                                                                                                                                                                                                                                                   , ;-; _ , . :,;,. ; ~ ,. ,
                                                                                                                                                                                             I . _;. ·' "::
            o.                        I v0 o                                                                                                                                   •   •       •

                                                                                                                                                                           l'!Ol'ftM R:B 1'.r:
                                                                                                                                                                                                    -               m

                                                                                                                                                                                                                                  • ,;-< :..: . •
                                                                                                                                                                                                                                                                                                                                                      1,    ..:.              :




                                                                                                                                                                     ;:=~-~-:,·=3i~=-~-~~
                                                                                                                                                                                       _,,,t•.-:;::::i·
                              'V
                              A                                                                                                                                          --...                              .-      c.                       ·C ....,..                          :           ; .• _ .. ., •• • . "l!':/
                                                                                                                                                                                                                                                                                                                 .      <

  M
  /'\~
  .
                     -r l- t2.qsq
              r1or1 1..J-..                                                                                                                                          ---~
                                                                                                                                                                     ----....~~
                                                                                                                                                                     ..,..--
                                                                                                                                                                             · -..,..,...- ': .
                                                                                                                                                                     .,~:""--·~.....
                                                                                                                                                                                                 ,., ·',.·, :-.-~
                                                                                                                                                                                                   _..-,,
                                                                                                                                                                                                        ..,~-~--
                                                                                                                                                                                                                     "Tl

                                                                                                                                                                                                                     :i: ~ · :
                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                       t-    ...

                                                                                                                                                                                                                                             >     •
                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                             ". .• :: ,,
                                                                                                                                                                                                                                                       r1

                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                   c



                                                                                                                                                                                                                                                                  \..
                                                                                                                                                                                                                                                                                  "' . ':
                                                                                                                                                                                                                                                                                  Ul
                                                                                                                                                                                                                                                                                  >
                                                                                                                                                                                                                                                                                                 ..,,,
                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                    \..,
                                                                                                                                                                                                                                                                                                                           l·       "'
                                                                                                                                                                                                                                                                                                                                    -'
                                                                                                                                                                                                                                                                                                                                    >
                                                                                                                                                                                                                                                                                                                                         ~   •
                                                                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                 _    f
                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                \,
                                                                                                                                                                                                                                                                                                                                                                     •'


                                                                                                                                                                                           ·-·,~                     ~
                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                " fl :
                                                                                                                                                                                                                                        ,;   0
                                                                                                                                                                                                                                                            ~ -'/ :
                                                                                                                                                                                                                                                                                  8
                                                                                                                                                                                                                                                                                                 :;:
                                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                                                                "               / :
                                                                                                                                                                                                                                                                                                                                ,   C
                                                                                                                                                                                                                                                                                                                                                 =~ ··... '/
                                                                                                                                                                                                                                                                                                                                                 ;              ~~
                                                                                                                                                                                                                     '7:11,                  u..                                 "'"'            -,                                 -




      IIIii/ Ii, 1, 111 I/I IIfl I/· 111 l'f I; III II/1 II Iii If Ii II' Ii Ii
                        11




                                                                                            ,.   ,I"..,.. .,
                                                                                                     '

                                                                                                                                                     . "'\.
                                                                                                                      Rece,veo                              ;i                                   ~61285-066~
                                                                                            ·,:....,1                                                                                                                         Us Dist Court New Jersey
                                                                                          ,, 't.~-                                                                                                                            Mitchell H Cohen Cthouse
                                                                                  (
                                                                                                k                       FEB-5 2019                               "                                                            400 Cooper ST

                                                                                            n
                                                                                            .:
                                                                                           ~-
                                                                                                §}


                                                                                                 '.      ,.   '
                                                                                                                  Ars:a~.,
                                                                                                                  WILlfAAf
                                                                                                                  ' ·- ·. T. WALSH,
                                                                                                                              .     CLERK
                                                                                                                                                             )                                                                Room 1050
                                                                                                                                                                                                                              Camden, NJ 08102
                                                                                                                                                                                                                              United States
                                                                                           t,.. .,,s ,·,, "'""'-~ ,.. '" .                          ..,,,
                                                                                      '
